Title: To George Washington from Major General Nathanael Greene, 25 May 1780
From: Greene, Nathanael
To: Washington, George



Sir
Morris Town May 25th 1780

The Marquis de la fyette, and Monsieur de Cornie, have made several propositions to me, for furnishing for the use of the French Army expected, a certain number of Waggons, draft, and saddle Horses; and they wish me to employ the Continental Agents, and such others in the business as I may think necessary. I wish to know whether your Excellency will approve of my undertaking the business, as I should not chuse to embark in it without your approbation. I wish for your Excellencys immediate answer, in order to inable me to give Monseur Cornie an answer this Evening to his propositions. I am with great respect Your Excellencys Most Obedient humble Ser.

Nath. Greene Q.M.G.

